Citation Nr: 0630269	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  98-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service connected 
disabilities (TDIU) on a schedular or extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The appellant had active service from June 1960 to May 1972, 
including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

When last before the Board in May 2005, this issue was 
remanded for further development.  Development undertaken 
reveals the need for additional development.

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In May 2005, the Board remanded the case for notification and 
development actions. While the case was in remand status, a 
February 2006 rating decision granted service connection for 
diabetes mellitus type II and assigned a 10 percent rating 
effective from August 2004. This, along with other evidence 
that was developed, suggests that additional examination and 
opinion as to whether the service-connected disabilities 
alone are sufficient to render the veteran unable to secure 
and follow substantially gainful employment is indicated.

Significantly, a March 2005 letter from VA PTSD outpatient 
clinic certified the veteran's continuing treatment for post-
traumatic stress disorder (PTSD) at Central Arkansas VA 
medical center. All records of PTSD treatment including 
mental health counseling notes, for the period from November 
2004 to the present, should be obtained and associated with 
the claims folder prior to evaluation of the veteran's 
unemployability due to the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify locations and approximate dates 
of all VA (as needed) or private treatment 
for PTSD from 2004 to the present.  The RO 
should attempt to obtain all outstanding 
records to include counseling notes.  
Specifically medical records of all VA 
treatment should be obtained.  If for some 
reason they are unavailable, that should 
be reflected in the record and attempts 
made to obtain the records should be set 
out in the claims folder.

2.  When all indicated record development 
has been completed and associated with the 
claims folder, but whether records are 
obtained or not, the RO should arrange for 
a physician(s) with appropriate expertise 
to review the claims folder including all 
additional records, and note such claims 
folder review in the examination report. 
Based on this review, the examiner should 
provide an opinion concerning the current 
degree of social and occupational 
impairment resulting from the service-
connected disabilities (PTSD and Diabetes 
Mellitus, type II) alone, and specify 
whether they alone (without consideration 
of the veteran's other non-service-
connected disabilities), render the 
veteran unemployable.  If the records or 
other evidence obtained suggest a change 
in overall condition such that additional 
examination is needed prior to entry of an 
opinion, such examination should be 
scheduled.

3.  The supporting rationale for all 
opinions expressed must be provided. If it 
is determined that the opinion cannot be 
rendered without resorting to pure 
speculation, it should be so noted. 

4.  Thereafter, the RO should readjudicate 
the claim for a TDIU on both a schedular 
and an extraschedular basis, as warranted. 
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the case should be returned to the Board, 
following completion of the usual appellate 
procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



